Name: 2004/262/EC: Commission Decision of 17 March 2004 on certain protection measures with regard to registered horses coming from South Africa (Text with EEA relevance) (notified under document number C(2004) 808)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural policy;  agricultural activity;  means of agricultural production;  Africa
 Date Published: 2004-03-19

 Avis juridique important|32004D02622004/262/EC: Commission Decision of 17 March 2004 on certain protection measures with regard to registered horses coming from South Africa (Text with EEA relevance) (notified under document number C(2004) 808) Official Journal L 081 , 19/03/2004 P. 0086 - 0087Commission Decisionof 17 March 2004on certain protection measures with regard to registered horses coming from South Africa(notified under document number C(2004) 808)(Text with EEA relevance)(2004/262/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), and in particular Article 18(1) thereof,Whereas:(1) Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(2), lays down the measures to be taken in relation to African horse sickness.(2) The animal health conditions for temporary admission and imports into the Community of registered horses from certain parts of South Africa have been established by Commission Decision 97/10/EC(3).(3) An outbreak of African horse sickness has been declared in horses kept within the African horse sickness surveillance zone of the Western Cape Province and approximately 40 km from the African horse sickness free zone established in accordance with Decision 97/10/EC and which is the only area in South Africa from where horses are accepted for export to other countries.(4) The competent veterinary authorities in South Africa have taken the necessary measures to control the disease, including vaccination of susceptible animals within the radius of 20 km around the outbreak.(5) The presence of this disease in the surveillance zone of the Western Cape Province is liable to constitute a serious danger for Community equidae; whereas moreover the recourse to vaccination in an area close to the disease-free zone precludes from further regionalisation in accordance with Community legislation and internationally accepted health standards.(6) Although the authorities have suspended any exports of registered horses from the disease-free zone to Member States, it is necessary to adopt protection measures at Community level with regard to temporary admission, transit and imports of registered horses from South Africa.(7) The temporary admission, permanent imports and transits of registered horses from South Africa should be suspended. However, the situation should be reviewed in the light of the information supplied by the competent authorities and the effect of the measures taken to control the disease.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Member States shall prohibit the temporary admission, transits and imports of registered horses coming from South Africa.Article 2Member States shall amend the measures they apply with regard to temporary admission, imports and transits of registered horses from South Africa to bring them into line with this Decision. They shall inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 17 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56. Directive as amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(2) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(3) OJ L 3, 7.1.1997, p. 9. Decision as last amended by Decision 2004/117/EC (OJ L 36, 7.2.2004, p. 36).